IN THE SUPREME COURT OF THE STATE OF NEVADA


 IN THE MATTER OF: B. G., MINOR                         No. 83380
 CHILD.

GINA G.,

             vs.
                         Appellant,                        FILE
WASHOE COUNTY HUMAN                                        SEP 2 1 2021
SERVICES AGENCY,                                         ELiZEJ A. BROWN
                 Res • ondent.                         CLERK OF PREME COURT
                                                      BY
                                                            DtPLITY CLERK




                     ORDER DISMISSING APPEAL

            This is an appeal from a district court order affirming master's
findings and recommendations. Second Judicial District Court, Family
Court Division, Washoe County; Paige Dollinger, Judge.
            Review of the notice of appeal, docketing statement, and
documents before this court reveals a jurisdictional defect. It does not
appear that the district court has entered a final judgment appealable
under NRAP 3A(b)(1). See Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d
416, 417 (2000) (defining a final judgment). The order challenged in this
appeal determines the temporary custody of the minor children, and that
order is subject to periodic mandatory review and modification by the
district court. See NRS Chapter 432B. Thus, it appears that the district
court has not entered a final written judgment. In re Temp. Custody of Five
Minor Children, 105 Nev. 441, 443, 777 P.2d 901, 902 (1989); Lee v. GNLV
Corp., 116 Nev. 424, 996 P.2d 416 (2000). No statute or court rule
authorizes an appeal from an order of the district court affirming a master's



                                                                  t
                   findings and recommendation and determining temporary custody
                   pursuant to NRS Chapter 432B. The right to appeal is statutory, and where
                   no statute or rule authorizes an appeal, no right to appeal exists. See Brown
                   v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this
                   court "may only consider appeals authorized by statute or court rule").
                   Accordingly we lack jurisdiction and
                                  ORDER this appeal DISMISSED.'




                                                                                   , J.
                                              Cadish


                                Pieke4          , J.
                   Pickering                                                 Herndon




                   cc:       Hon. Paige Dollinger, District Judge, Family Court Division
                             Gina G.
                             Washoe County District Attorney
                             Washoe District Court Clerk




                         'In light of this decision, this court takes no action in regard to
                   appellant's transcript request form filed on August 30, 2021.
SUPREME Coma
        OF
     NEVADA


(C) 1947A    AD,
                                                              2
                                                            ,
                                                       -
                    .1". A         ••                      '"si- Z.' ;;;;E..4: